Title: To Benjamin Franklin from Robert R. Livingston, 30 May 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia 30th. May 1782
Since my last of the  instant, I have been honoured with yours of the 30th. March together with a copy of Mr. Adam’s Letter to you & the English papers—for all of which I am extreamly obliged to you. I am not at all disappointed at the manner in which the British administration have declared their wish for peace or at the reluctance they shew in parting with this country. To a proud nation the loss of three million of subjects must be mortifying. Every journyman weaver, in every petty village in England, conceived himself a sovereign even while working for the slaves of his supposed subjects. It requires a degree of magnanimity of which they are incapable, to surrender with dignity what they can no longer hold. They must suppose the politicks of the rest of the world to move upon weaker principles than their own if they imagine any offers they can make in their present debilitated situation, will detatch the bellegerent powers from each other till all the objects of their union are attained. Of what avail would the cessions they offer to make in the west Indies be to France if by our reunion with England her naval power was restored what security would she have for those cessions or even for the rest of her Islands? What she has offered Spain I know not. To us she has offered nothing which I have yet heard of, but her friendship & the blessings of her government. A seven years emnity has extinguished our desire for the first. And the present apparent happiness of the people of England & Ireland has enabled us to form a just estimate of the last.
I have told you that we have nothing to apprehend here from the offers of Britain. I have had no reason since to change that opinion, the way however to put it out of doubt is to enable us to expel the enimy from the continent this summer, the task is not difficult & the object is sufficiently important not to let it depend on other operations.
I am instructed by congress to prepare a memorial to the court of Versailles on the subject of the money due to the Americans who sailed with Capt. Jones—continual complaints are made here on that subject. Surely sufficient time has been allowed to settle this business. I must beg the favors of you to press it, & to draw & present a memorial to the Court if it can not otherwise be accomplished. Mr. Barclay will have orders to receive the money for them. I enclose an extract of a Letter from Capt Jones to me on that subject together with a list of the Ships & their force agreeable to which the divission should be made. I also enclose his account of the detention of the Brigantine Berkenbosh, together with a copy of Capt De Nefs certificate that the property belonged to british owners this is at first view a sufficient justification of his conduct & I hope will be deemed satisfactory, when it is considered that our courts are open for a further prosecution of the inquiry, if any injury has been unjustly sustained. I shall take the earliest opportunity to enquire into the other cases you mention. If I am rightly informed the insult to the coast of Norway is already avenged the vessels who are said to have committed it having been lost at sea, this puts a stop to any further inquiries about it. I shall however get this fact more fully assertained & write to you again on the subject.
I wish to know on what principle these applications are made to the court of France? If the powers who suppose themselves injured consider us as independant they should address themselves directly to the Ministers of Congress, if they think us the subjects of Great Britain they should apply to the court of London for redress— I am happy to find that you have not lost sight of the prizes detained by the danish court, & that you so happily availed yourself of the opportunity they afforded you to renew your application. This object ought to be pushed, not so much on account of the value of the vessels, as to shew that we know what is due to ourselves—
Enclosed is a resolution of Congress on the subject of accounts, which you will be pleased to take the earliest opportunity to carry into execution. You draw an agreeable picture of the french court, & of their favourable dispositions. They stand very high in the esteem of this country, & tho’ we entertain the hope of repaying by our commerce & alliance the frienship they have shewn us, we are not on that account the less sensible of our obligation to them. The distrusts, & jealousies, which secret enimies endeavoured to excite have died away, one succesful exertion in our favor will secure to them forever the affections of this country.
I take such an interest in the happiness of the Marquis De Lafayette as makes me learn with great pleasure the reception he has met with— No man is more worthy of the esteem he enjoys both here & at home— I have foreborn to write him for some time past, in expectation that he was upon his way, the same reason restrains me now. Should any extraordinary event have detained him, you will be so obliging as to mention this to him as my appology.
I am charmed with your idea of the medal to perpetuate the memory of York & Saraytoga the design is simple, elegant, & strikingly expressive of the subject. I can not however but flatter myself that before it can be executed your Hercules will have tasked your invention for a new emblem. I enclose a number of Letters that have passed between Genl. Washington & Genl. Clinton Robinson & Carleton chiefly on the subject of Capt Huddy who having been taken prisoner & confined for some time at New York was carried by a capt. Limpencut & a party of soldiers to the Jersey shore and there hanged without the least pretence. You will see an account of the whole transaction in some of the papers sent you. The Genl. in pursuance of his determination has ordered the lott to be cast. It has fallen upon Capt. Asgil of the guards who is now on his way to camp, a friend of his capt. Ludlow is gone to New York with the permission of the Secretary at war to see if Carleton can be persuaded to give satisfaction for the murder. It is a melancholy case but the repeated cruelties of the British has rendered some retaliation absolutely necessary how much soever they may hurt our feelings.
We are yet totally ignorant of the event of the battle in the west Indies which was fought the 12th. of April. You will see various & contradictory accounts in our papers—you will probably have better information in Europe— The Island of providence is taken by the Spaniards, Gillon commanded the fleet as is said upon that expedition. He yesterday arrived here with a number of vessels from the Havanah for whom we were in great pains, as this port had been closely blocked up for some time— I have the honor to be sir with great esteem & respect Your Most obt hum Servt
Robt R Livingston
No. 12His Excellency Benjamin Franklin Esqr.
 
Endorsed: Secretary Livingston No 12 May 30. 1782 recd. Augt. 6.— Money due to Ce. Jone’s Crews Dutch Vessel.— Danish Affair. Medal. Marquis de la Fayette. Lippincut. Gillon’s Arrival
